Case 1:20-cv-05728-RBK-KMW Document 10 Filed 07/20/20 Page 1 of 2 PageID: 87




Duane Morris LLP
A Delaware Limited Liability Partnership
Patrick J. Kearney, Esquire (#022662003)
Joseph J. Pangaro, Esquire (#214572016)
30 South 17th Street
Philadelphia, PA 19103-4196
Telephone: (215) 979-1171
Fax: (215) 689-4907

Stagnaro, Saba & Patterson Co., LPA
Jeffrey M. Nye (Pro Hac Vice Application Pending)
2623 Erie Avenue
Cincinnati, OH 45207
jmn@sspfirm.com
Telephone: (513) 533-6714
Fax: (513) 533-2999
Counsel for Reading Rock Northeast LLC

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

READING ROCK NORTHEAST, LLC,
                                                   Civil Action No. 1:20-CV-5728
                 Plaintiff,

          v.

WILLIAM N. RUSSELL III et al.
                                                     NOTICE OF MOTION FOR AN ORDER
                 Defendants.                           GRANTING THE PRO HAC VICE
                                                      ADMISSION OF JEFFREY M. NYE

          TO:    Denis P. McBride, Esq. and John P. Shea, Esq.
                 1040 Kings Highway N., Ste. 600
                 Cherry Hill, NJ 08034
                 Counsel for Defendants William N. Russell III and Russell Cast Stone, Inc.

          PLEASE TAKE NOTICE that, pursuant to Local Rule 101.1(c), the undersigned

attorneys for Plaintiff, Reading Rock Northeast, LLC, move before this Court for an Order granting




DM1\11281591.1
Case 1:20-cv-05728-RBK-KMW Document 10 Filed 07/20/20 Page 2 of 2 PageID: 88




the pro hac vice admission of Jeffrey M. Nye, Esq., on behalf of Plaintiff, in association with the

undersigned New Jersey counsel; and

       PLEASE TAKE FURTHER NOTICE that, in support of its motion, Plaintiff relies

upon the accompanying Certifications of Jeffrey M. Nye , Esq., and Patrick J. Kearney, Esq.; and

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

herewith.

                                             Respectfully submitted,


                                             /s/ Patrick J. Kearney
                                             Patrick J. Kearney, Esquire


Dated: July 20, 2020




                                                2
